697 F.2d 910
UNITED STATES of America, Plaintiff-Appellant,v.Edward Allen SCHUSTER, Defendant-Appellee.
No. 81-5478.
United States Court of Appeals,Eleventh Circuit.
Jan. 25, 1983.

Sonia Escobio O'Donnell, Jon May, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellant.
Robyn Herman, Asst. Federal Public Defender, Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion August 30, 1982, 11 Cir., 1982, 684 F.2d 744)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.